Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 1, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159442                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159442
                                                                    COA: 346559
                                                                    Macomb CC: 2017-000895-FH
  FRANK KING,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the February 20, 2019
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted to address: (1) whether the defendant’s waiver of his
  Sixth Amendment right to counsel was constitutionally valid; and (2) if so, what effect, if
  any, the defendant’s subsequent no contest plea had on that waiver.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 1, 2019
           a1029
                                                                               Clerk